DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 allowed.
3.	The closest relevant art is Arts et al (7,270,691 B2) wherein Arts et al teach an air conditioner (100 in Fig. 2) configured to perform a cooling operation, the air conditioner (100) comprising: a controller (215, col. 15, line 62 through col. 16, line 10) that controls a driving unit (104, col. 16, lines 17-19) of the air conditioner (100), wherein the controller (215) includes a determination unit (col. 16, lines 17-34) that determines necessity of a contaminant reduction operation of the air conditioner (100) based on whether the air conditioner (100) is in a non-cooling operation period, and a setting unit (col. 16, lines 35-46) that sets a condensation operation (106) condition for forming condensed water on a surface of an indoor heat exchanger (118) of the air conditioner (100), wherein the controller (215) performs the contaminant reduction operation of the air conditioner (100) based on a necessity determination result of the determination unit in accordance with the condensation operation (106) condition set by the setting unit.  Arts et al teach the determination unit determines whether the air conditioner (100) is in a non-cooling operation period based on at least one of operation information or environmental information (see col. 2, lines 24-47).  Arts et al teach the determination unit further determines a device state of the air conditioner (100) and then determines the necessity of the contaminant reduction operation based on a determination result of the device state (see col. 18, line 3 through col. 20, line 35).  Arts et al teach the determination unit obtaining a contaminant amount of a filter (500 in Fig. 13a), or the indoor heat exchanger (118, col. 1, line 63 through col. 2, line 20) as the device state of the air conditioner (100) and determines the necessity of the contaminant reduction operation based on the contaminant amount (see col. 6, lines 22-42, col. 18, line 15 through col. 20, line 35).  Arts et al teach the determination unit determining that the contaminant reduction operation is necessary, the controller (215) performs the contaminant reduction operation under a cooling operation allowance condition so that the contaminant reduction operation maintains indoor comfort (see col. 20, lines 6-35).
Arts et al do not teach a controller configured to perform a contaminant reduction operation of the air conditioner when the air conditioner is in the non-cooling operation period.
4.	Claims 1-10 differ from the disclosure of Arts et al in that an air conditioner configured to perform a cooling operation, the air conditioner comprising: a controller that controls a driving unit of the air conditioner, wherein the controller includes a determination unit that determines necessity of a contaminant reduction operation of the air conditioner based on whether the air conditioner is in a non-cooling operation period, and a setting unit that sets a condensation operation condition for forming condensed water on a surface of an indoor heat exchanger of the air conditioner, wherein the controller performs the contaminant reduction operation of the air conditioner when the air conditioner is in the non-cooling operation period, based on a necessity determination result of the determination unit in accordance with the condensation operation condition set by the setting unit, as more specifically, in a non-cooling operation period, condensed water is not likely to form and contamination easily spreads in the indoor heat exchanger and the drain pan of the indoor unit.  In particular, in a period after a non-cooling operation period and immediately before a cooling operation is started, contaminants may be deposited on the drain pan or the indoor heat exchanger.  When a cooling operation is performed under such a situation, condensed water suddenly flowing together with the deposited contaminants may easily clog the drain pump.  This feature is described in Applicant’s specification, paragraph 0060.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        April 21, 2022